IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         October 22, 2007

                                       No. 06-30783                   Charles R. Fulbruge III
                                                                              Clerk

RICKY HEBERT,

                                                  Plaintiff-Appellee,
v.

WEEKS MARINE, INC. ;
ATLANTIC SOUNDING CO., INC.,

                                                  Defendants-Appellants.



                   Appeal from the United States District Court
                      for the Western District of Louisiana


Before GARWOOD, JOLLY, and STEWART, Circuit Judges.
PER CURIAM:*
       Defendants-Appellants Weeks Marine, Inc. and Atlantic Sounding, Co.,
Inc. (“Weeks-Atlantic”) appeal the district court’s grant of summary judgment
to Ricky Hebert (“Hebert”). The district court granted summary judgment,
finding that Hebert was a seaman for purposes of the Jones Act at the time he
was injured. We AFFIRM.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 06-30783

                                      I.
      Hebert was employed by Weeks-Atlantic as a welder from July, 2002, until
March, 2004. During his tenure he was assigned to a number of vessels owned
and operated by Weeks-Atlantic, including the BTD-2 and the R.S. WEEKS.
      On September 2, 2003, appellee was transferred from his assignment on
the BTD-2 to the R.S. WEEKS in order to assist the captain of that ship, Ed
Snover, who was in need of a welder. After a dispute with Snover, Hebert was
fired on September 22, 2003. That day Snover filed an Employment Status
Change Authorization form (“Status Change form”) indicating that Hebert had
been fired for insubordination and recommending that he not be rehired. After
hearing of Hebert’s dismissal, Hebert’s supervisor from the BTD-2, Captain
Clyde Wyble, contacted Snover and requested that he be allowed to change the
paperwork so that Hebert could be rehired. On October 2, 2003, a second Status
Change form was filed and marked “Corrected Copy.” The Corrected Copy
indicated that Hebert was not fired but laid off, and recommended for rehire.
      On October 4, 2003, a third Status Change form was filed, rehiring Hebert
and assigning him to the BTD-2, under Captain Wyble; Hebert returned to work
that day. At that time, the BTD-2 was tied up at Weeks-Atlantic’s Houma
shipyard awaiting the start of an assignment. On October 8, 2003, Hebert was
injured while working in the Houma shipyard when his shoulder was crushed
between two pipes. After receiving treatment for his injury, Hebert returned to
work in November 2003; he was immediately sent to work on the BTD-2, then
on assignment in navigable waters.
      On September 9, 2004, Hebert filed suit against Weeks-Atlantic under the
Jones Act alleging damages caused by his injuries sustained on October 8, 2003.
Both parties filed motions for summary judgment on the issue of whether Hebert
was a Jones Act seaman at the time of his injury. On March 13, 2006, the



                                      2
                                 No. 06-30783

district court entered a memorandum ruling and judgment finding that Hebert
was a seaman. Weeks-Atlantic appeals this ruling.
                                       II.
      We review the district court’s grant of summary judgment de novo. Boyle
v. Pool Offshore Co., 893 F.2d 713, 715 (5th Cir. 1990). The determination of
seaman status is a mixed question of fact and law. Harbor Tug and Barge Co.
v. Papai, 520 U.S. 548 (1997). In determining seaman status, a jury should
consider all relevant circumstances. Chandris, Inc. v. Latsis, 515 U.S. 347, 348
(1995). However, summary judgment is proper when “the facts and the law
reasonably support only one conclusion.” Boyle, 893 F.2d at 716 (quoting
McDermott Int’l. v. Wilander, 498 U.S. 337 (1991)).
      The sole issue before this court is whether the district court erred in
granting summary judgment in favor of Hebert, finding that Hebert was a
seaman at the time of his injury. Weeks-Atlantic contends that Hebert was not
a Jones Act seaman because he was working on land in the Houma shipyard at
the time of his injury. Weeks-Atlantic argues that at the time of his injury,
Hebert had been given a new assignment with new duties and that this new
assignment had no connection to any vessel in navigation. Hebert asserts that
at the time of his injury he was assigned to the BTD-2 and was temporarily
working in the Houma yard while waiting for the vessel’s deployment. He
alleges that working in shipyards while awaiting an offshore deployment was
common practice at Weeks-Atlantic.
      It is well established that a seaman does not lose seaman status merely
because his duties take him ashore. Chandris, 515 U.S. at 361. As a general
rule of thumb, an employee “who spends less than about 30 percent of his time
in the service of a vessel in navigation should not qualify as a seaman under the
Jones Act.” Id. at 371. In Chandris, the Court stated: “[i]n evaluating the
employment-related connection of a maritime worker to a vessel in navigation,

                                       3
                                      No. 06-30783

courts should not employ “a ‘snapshot’ test for seaman status, inspecting only
the situation as it exists at the instant of injury; a more enduring relationship
is contemplated in the jurisprudence.” Id. at 363 (citations omitted).
       Weeks-Atlantic seeks to have this court focus on a five-day period (October
4-October 8, 2003) to determine whether Hebert had seaman status at the time
of his injury. Weeks-Atlantic argues that neither Hebert’s work history prior to
his injury nor his work assignments after his injury should be taken into account
in determining whether Hebert was a Jones Act seaman because ,at the time of
Hebert’s accident, he was working on land in the Houma shipyard and had
received a new assignment with different duties. Weeks-Atlantic further urges
this court to disregard all of the paperwork and deposition testimony to the
contrary, and find that at the time of Hebert’s injury, he was assigned to the
Houma shipyard, not the BTD-2.
       It is uncontested that Hebert was physically working in the Houma
shipyard at the time of his injury; however, Hebert introduced evidence
establishing that approximately 75% of his time was spent on vessels in
navigable waters during his tenure at Weeks -Atlantic.1 Further, Weeks-
Atlantic’s contention that Hebert had a new assignment with new duties at the
time of his injury is not supported by the undisputed facts in this case. The
Status Change forms submitted by both Weeks-Atlantic and Hebert indicate
that Hebert was transferred from one vessel to another vessel, the R.S. WEEKS
to the BTD-2, not from a vessel to a land-based job as argued by Weeks-Atlantic.
In addition, these forms also show that Hebert was a welder on both the R.S.
WEEKS and the BTD-2, and thus, there was no change in his duties from his old
assignment to his new one. The deposition testimony of two Weeks-Atlantic

       1
         Based on work records obtained from Weeks-Atlantic, Hebert calculated that of the
371 days that he worked for Weeks-Atlantic, 318 ½ were spent on vessels in navigable waters.
 Weeks-Atlantic does not dispute this figure, rather they maintain that the relevant work
period for determining Hebert’s seaman status is October 4-October 8, 2003.

                                             4
                                 No. 06-30783

employees further establish that at the time of Hebert’s injury, he was assigned
to the BTD-2 dredging division. Weeks-Atlantic has therefore not succeeded in
proving that Hebert was reassigned and given a new assignment with new
duties. As the law does not favor seamen “walking into and out of [Jones Act]
coverage in the course of [their] regular duties,” Chandris, 515 U.S. at 363, we
conclude that the district court did not err in granting summary judgment in
favor of Hebert on the issue of seaman status.
                                      III.
For the foregoing reason, we AFFIRM.




                                       5